Exhibit 10.5





Catamaran Corporation
RESTRICTED STOCK UNIT AWARD AGREEMENT
  ###VEST_SCHEDULE_TABLE###
                  Catamaran Corporation, a corporation existing under the laws
of the Yukon Territory of Canada (the “Company”), hereby grants
###PARTICIPANT_NAME### (the “Employee”) as of ###GRANT_DATE### (the “Grant
Date”), pursuant to Section 9 of the Catalyst Health Solutions, Inc. 2006 Stock
Incentive Plan, as amended (the “Plan”), a restricted stock unit award (the
“Award”) ###TOTAL_AWARDS### restricted stock units, upon and subject to the
restrictions, terms and conditions set forth below.  Capitalized terms not
defined herein shall have the meanings specified in the Plan.
                   1.            Award Subject to Acceptance of Agreement.  The
Award shall be null and void unless the Employee shall accept this Agreement by
executing it in the space provided below and returning it to the Company.
                   2.            Restriction Period and Vesting.  (a) Subject to
Section 2(e), the Award shall vest (i) with respect to ###PERCENTAGE### of the
restricted stock units subject to the Award on the ###TIME_PERIOD### of the
Grant Date, an additional ###PERCENTAGE### of the restricted stock units subject
to the Award on the ###TIME_PERIOD### of the Grant Date, an additional
###PERCENTAGE### of the restricted stock units subject to the Award on the
###TIME_PERIOD### of the Grant Date, and an additional ###PERCENTAGE### of the
restricted stock units subject to the Award on the ###TIME_PERIOD### of the
Grant Date or (ii) earlier pursuant to Section 2(b) or (d) hereof (the
“Restriction Period”).
                   (b)           Subject to Section 2(e), if the Company
terminates the Employee’s employment by reason of permanent disability or the
Employee’s employment terminates due to death, the Award shall become fully
vested as of the effective date of the Employee’s termination of employment or
the date of death, as the case may be.  For purposes of this Agreement,
“permanent disability” shall mean the inability of the Employee to substantially
perform his or her duties for a continuous period of at least six months as
determined by the Compensation Committee of the Board of Directors of the
Company (the “Committee”).
                   (c)           Subject to Section 2(e), if the Employee’s
employment by the Company terminates for any reason other than permanent
disability or death, the portion of the Award, if any, which is not vested as of
the effective date of the Employee’s termination of employment shall be
forfeited and cancelled by the Company. 
                   (d)    (1)  In the event of a Change in Control (as defined
in Appendix A) and the Employee’s involuntary termination of employment within
###TIME_PERIOD### after a Change in Control, the Award shall immediately vest in
full.
 
                           (2)  In the event of a Change in Control pursuant to
paragraph (3) or (4) of Appendix A, the Board of Directors of the Company (the
“Board”) (as constituted prior to such Change in Control) may, in its discretion
(subject to existing contractual arrangements):
(i)         require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the Shares (as defined in Section 3) issuable pursuant to the Award, as
determined by the Board; and/or
 (ii)        require the Award, in whole or in part, to be surrendered to the
Company by the Employee and to be immediately cancelled by the Company, and
provide for the Employee to receive a cash payment in an amount not less than
the amount determined by multiplying the number of restricted stock units
subject to the Award immediately prior to such cancellation (but after giving
effect to any adjustment pursuant to Section 5(d) of the Plan in respect of any
transaction that gives rise to such Change in Control) by the highest per share
price offered to holders of shares of the Company’s common stock, no par value
per share (the “Common Stock”), in any transaction whereby the Change in Control
takes place.
                            (3) The Company may, but is not required to,
cooperate with the Employee if the Employee is subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), to assure that
any cash payment or substitution in accordance with the foregoing to the
Employee is made in compliance with Section 16 and the rules and regulations
thereunder.
                   (e)           The vesting terms in any written employment
agreement between the Company or any Affiliate of the Company and the Employee
shall prevail over the terms of this Agreement. 
                   3.            Conversion of Restricted Stock Units and
Issuance of Shares.  Upon the vesting of all or any portion of the Award in
accordance with Section 2 hereof, one share of the Common Stock shall be
issuable for each restricted stock unit that vests on such date (the “Shares”),
subject to the terms and provisions of the Plan and this Agreement, and not
later than 30 days thereafter, the Company will transfer such Shares to the
Employee upon satisfaction of any required tax withholding obligations.  No
fractional shares shall be issued under this Agreement.
                   4.            No Rights as a Shareholder; Dividend
Equivalents.  Prior to the issuance and transfer of Shares upon vesting, the
Employee will be credited with amounts equal to any cash dividends that would be
payable to the Employee if the Employee had been transferred such Shares, which
amounts shall accrue during the Restriction Period and be paid in cash upon
lapse of the

1

--------------------------------------------------------------------------------




Restriction Period.  This Section 4 will not apply with respect to record dates
for dividends occurring prior to the Grant Date or after the Restriction Period
has lapsed.  During the Restriction Period, the Employee (and any person
succeeding to the Employee’s rights pursuant to the Plan) will not be a
shareholder of record of the Shares underlying the Award and will have no voting
or other shareholder rights with respect to such Shares.
                  5.            Termination of Award.  In the event that the
Employee shall forfeit all or a portion of the restricted stock units subject to
the Award, the Employee shall promptly return this Agreement to the Company for
cancellation.  Such cancellation shall be effective regardless of whether the
Employee returns this Agreement.
                   6.            Additional Terms and Conditions of Award. 
                   6.1          Nontransferability of Award.  During the
Restriction Period, the restricted stock units subject to the Award and not then
vested may not be transferred by the Employee other than by will, the laws of
descent and distribution or pursuant to Section 18(g) of the Plan on a
beneficiary designation form approved by the Company.  Except as permitted by
the foregoing, during the Restriction Period, the restricted stock units subject
to the Award and not then vested may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process. 
Any such attempted sale, transfer, assignment, pledge, hypothecation or
encumbrance, or other disposition of such shares shall be null and void.
                   6.2.         Withholding Taxes.  As a condition precedent to
the delivery to the Employee of any of the Shares subject to the Award, the
Employee shall pay to the Company (or shall cause a broker-dealer on behalf of
the Employee to pay to the Company) such amount of cash as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award.  The Employee acknowledges
and agrees to satisfy his or her obligation with respect to the Required Tax
Payments by selling such number of Shares subject to the Award as is necessary
to make a cash payment to the Company in an amount equal to the Required Tax
Payments (or as close thereto as practicable), such sale to be effected on the
Employee's behalf through a broker (and other procedures) designated by the
Company as soon as practicable following any vesting date (with such broker
selecting the trade date and the selling price).  This Section 6.2 is intended
to constitute a written plan pursuant to Rule 10b5-1(c) under the Securities
Exchange Act of 1934.  To the extent applicable, the Employee shall take actions
necessary to ensure that any such sales shall comply with Rule 144 under the
Securities Act of 1933.
                   6.3.         Compliance with Applicable Law.  The Award is
subject to the condition that if the listing, registration or qualification of
the Shares subject to the Award upon any securities exchange or under any law,
or the consent or approval of any governmental body, or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
vesting of the restricted stock units or the delivery of the Shares hereunder,
the Shares subject to the Award may not be delivered, in whole or in part,
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained, free of any conditions not acceptable to the
Company.  The Company agrees to use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent or approval.
                   6.4.         Delivery of Certificates.  Subject to Section
6.2, as soon as practicable after the vesting of the Award, in whole or in part,
the Company shall deliver or cause to be delivered one or more certificates
issued in the Employee’s name (or such other name as is acceptable to the
Company and designated in writing by the Employee) representing the number of
vested shares.  The Company shall pay all original issue or transfer taxes and
all fees and expenses incident to such delivery, except as otherwise provided in
Section 6.2.
                   6.5.         Award Confers No Rights to Continued
Employment.  In no event shall the granting of the Award or its acceptance by
the Employee give or be deemed to give the Employee any right to continued
employment by the Company or any Affiliate of the Company.
                   6.6.         Decisions of Board or Committee.  The Board or
the Committee shall have the right to resolve all questions which may arise in
connection with the Award.  Any interpretation, determination or other action
made or taken by the Board or the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.
                   6.7.         Company to Reserve Shares.  The Company shall at
all times prior to the cancellation of the Award reserve and keep available,
either in its treasury or out of its authorized but unissued shares of Common
Stock, the full number of unvested restricted stock units subject to the Award
from time to time.
                   6.8.         Agreement Subject to the Plan; Section 409A of
the Code.  This Agreement is subject to the provisions of the Plan (including
the adjustment provision set forth in Section 5(d) thereof) and shall be
interpreted in accordance therewith.  The Employee hereby acknowledges receipt
of a copy of the Plan. This Award is intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), as a “short-term
deferral,” within the meaning of regulations issued under Section 409A of the
Code, and this Agreement shall be interpreted and construed in accordance with
such intent and in a manner that avoids the imposition of taxes and other
penalties under Section 409A of the Code.  The Company reserves the right to
amend this Agreement to the extent it determines in its sole discretion such
amendment is necessary or appropriate to comply with applicable law, including
but not limited to Section 409A of the Code.  Notwithstanding the foregoing,
under no circumstances shall the Company be responsible

2

--------------------------------------------------------------------------------




for any taxes, penalties, interest or other losses or expenses incurred by the
Employee due to any failure to comply with Section 409A of the Code.
                  6.9.         Clawback.   The Employee acknowledges that he or
she has read the Company’s Executive Incentive Compensation Recoupment Policy
(the “Clawback Policy”) attached as Appendix B hereto. In consideration of the
grant of the Award, the Employee agrees to abide by the Company’s Clawback
Policy and any determinations of the Board of Directors of the Company or the
Committee pursuant to the Clawback Policy or any similar clawback or recoupment
policy which the Company may adopt from time to time to the extent the Board of
Directors of the Company determines in good faith that the adoption and
maintenance of such policy is necessary to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or is otherwise required by applicable law. The Employee
acknowledges and agrees that the Award received by the Employee pursuant to this
Agreement shall be subject to forfeiture, recovery by the Company or other
action pursuant to the Clawback Policy or any such other clawback or recoupment
policy.  This Section 6.9 shall survive the termination of the Employee’s
employment for any reason.  The foregoing remedy is in addition to and separate
from any other relief available to the Company due to the Employee’s misconduct
or fraud.  Any determination by the Board of Directors of the Company or the
Committee with respect to the foregoing shall be final, conclusive and binding
upon the Employee and all persons claiming through the Employee.
                   7.            Miscellaneous Provisions.
                   7.1.         Meaning of Certain Terms.  As used herein, the
term “vest” shall mean no longer subject to forfeiture and all rights hereunder
shall be deemed to be vested.  As used herein, employment by the Company shall
include employment by an Affiliate of the Company.
                   7.2.         Successors.  This Agreement shall be binding
upon and inure to the benefit of any successor or successors of the Company and
any person or persons who shall, upon the death of the Employee, acquire any
rights hereunder in accordance with this Agreement or the Plan.
                   7.3.         Notices.  All notices, requests or other
communications provided for in this Agreement shall be made in writing by (a)
actual delivery to the party entitled thereto, (b) mailing to the last known
address of the party entitled thereto, via certified or registered mail, return
receipt requested or (c) telecopy with confirmation of receipt.  The notice,
request or other communication shall be deemed to be received, in the case of
actual delivery, on the date of its actual receipt by the party entitled
thereto, in the case of mailing, on the tenth calendar day following the date of
such mailing, and in the case of telecopy, on the date of confirmation of
receipt; provided, however, that if a notice, request or other communication is
not received during regular business hours, it shall be deemed to be received on
the next succeeding business day of the Company.
                   7.4.         Governing Law.  This Agreement and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Delaware and construed in accordance therewith without
giving effect to conflicts of laws principles.
                   7.5          Reports Filed with the Securities and Exchange
Commission.  The Company files periodic and current reports and proxy statements
with the Securities and Exchange Commission (“SEC”). These documents are
available, free of charge, on the website of the SEC (www.sec.gov) and on the
Company’s website (www.catamaranrx.com, under Investor Info/ Regulatory
Filings), as soon as reasonably practicable after the document is filed with, or
furnished to, the SEC.  Any of these documents are available to the Employee in
paper format, without charge, upon written or oral request to the Company’s
Investor Relations Department located at 2441 Warrenville Road, Suite 610,
Lisle, Illinois 60532, U.S.A., phone number (800) 282-3232.
 
                  7.6.         Counterparts.  This Agreement may be executed in
two counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.





















3

--------------------------------------------------------------------------------




 CATAMARAN CORPORATION
 
By: ###MK###
Name: Mike Shapiro
Title: Senior Vice President, Finance
                 
                                                                  
###HIDE_IF_NO_ACCEPTANCE_DATE_START###
                                                                             
Accepted on ###ACCEPTANCE_DATE###
###HIDE_IF_NO_ACCEPTANCE_DATE_END###
 
Plan Coordinator
Jennifer Guico
Plan Coordinator
1600 McConnor Parkway
Schaumburg, IL 60173
Phone: 224-231-1638
Fax: 224-231-1915
Email: Jennifer.Guico@catamaranrx.com
 
 
 

4

--------------------------------------------------------------------------------






Appendix A
to Catamaran Corporation
Restricted Stock Unit Award Agreement for Employees
 For purposes of this Agreement “Change in Control” shall mean:
                         (1)        the acquisition by any individual, entity or
group (a “Person”), including any “person” within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of beneficial ownership within the meaning of Rule
13d-3promulgated under the Exchange Act, of more than 50% of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of a conversion or exchange privilege in respect of outstanding
convertible or exchangeable securities unless such outstanding convertible or
exchangeable securities were acquired directly from the Company), (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation involving the Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (i), (ii) and (iii) of subsection (3) of this Appendix A
shall be satisfied; and provided further that, for purposes of clause (B), if
any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall become the beneficial owner of  more than 50% of the
Outstanding Company Common Stock or more than 50% of the Outstanding Company
Voting Securities by reason of an acquisition by the Company and such Person
shall, after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Company Common Stock or any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control;
                        (2)        individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided, however, that any individual who
becomes a director of the Company subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by the
vote of at least a majority of the directors then comprising the Incumbent Board
shall be deemed to have been a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a Person other
than the Board for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board;
                        (3)        consummation of a reorganization, merger or
consolidation unless, in any such case, immediately after such reorganization,
merger or consolidation, (i) 50% or more of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and 50% or more of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals or entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation and in substantially the same proportions relative to
each other as their ownership, immediately prior to such reorganization, merger
or consolidation, of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or the corporation resulting from such reorganization, merger or
consolidation (or any corporation controlled by the Company) and any Person
which beneficially owned, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock of such corporation or more than 50% of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such reorganization, merger or consolidation; or













5

--------------------------------------------------------------------------------




                        (4)          consummation of (i) a plan of complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company other than to a
corporation with respect to which, immediately after such sale or other
disposition, (A) 50% or more of the then outstanding shares of common stock
thereof and 50% or more of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly,
more than 50% of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, more than 50% of the then outstanding shares of common stock thereof
or more than 50% of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (C) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.
 



























































6

--------------------------------------------------------------------------------




APPENDIX B
CATAMARAN, INC.
EXECUTIVE INCENTIVE COMPENSATION RECOUPMENT POLICY
(adopted March 6, 2013)


A.     Introduction                  
Accountability is one of our core values. To encourage the senior executives of
Catamaran, Inc. (the “Company”) to take responsibility and affirm the Company’s
commitment to integrity and the highest standards of ethical conduct, to
reinforce these values through our compensation program, and to support good
governance practices, the Board of Directors has determined that it is in the
best interests of the Company to adopt an Executive Compensation Recoupment
Policy (the “Recoupment Policy”), providing for the Company’s recoupment, or
“clawback”, of certain incentive compensation paid to senior executives and
other officers who are direct reports of the chief executive officer under
certain circumstances. This Policy shall apply to all Executive Incentive
Compensation paid or awarded on or after March 6, 2013.
                 
In cases of a material financial statement restatement where a Covered Officer’s
fraud or misconduct has caused the restatement, the Board may determine to
recoup incentive compensation which was paid or vested based upon the
achievement of certain financial results (including gains from the sale of
vested shares) to the extent that the amount of such compensation would have
been lower if the financial results had been properly reported and may seek to
cancel equity awards where the financial results of the Company were considered
in granting such awards. 


B.     Definitions
                   For purposes of this Policy, the following terms shall have
the meanings set forth below:
                   “Covered Officers” shall mean executive officers designated
by the Board as officers for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended, and any other executives who are direct reports of the
chief executive officer commencing with the effective date of this policy, as
well as executives who become former officers after the effective date.
                   “Incentive Compensation” shall mean bonuses or awards under
the Company’s short and long-term incentive bonus plans, grants and awards under
the Company’s equity incentive plans, and contributions under the Company’s
deferred compensation plans where the contributions are based on the achievement
of financial results.
                   “Misconduct” shall mean a knowing violation of SEC rules and
regulations or Company policy. Determinations of Misconduct for purposes of this
Policy shall be made by the Board in its sole and absolute discretion (or, if
the Board has delegated such authority to the Compensation Committee, by the
Compensation Committee in its sole and absolute discretion) independently of,
and the Board (or the Compensation Committee) shall not be bound by
determinations by management that a Covered Officer has or has not met any
particular standard of conduct under law or Company policy.

C.     Recoupment of Incentive Compensation
                   In the event of a material restatement of financial results,
other than as a result of a change in accounting principles (a “Restatement”)
where a Covered Officer engaged in fraud or Misconduct that caused the need for
the Restatement, the Board will review all Incentive Compensation paid to
Covered Officers on the basis of having met or exceeded specific performance
targets for performance periods during the Restatement period. To the extent
permitted by applicable law, the Board will seek to recoup Incentive
Compensation, in all appropriate cases (taking into account all relevant
factors, including whether the assertion of a recoupment claim may prejudice the
interests of the Company in any related proceeding or investigation), paid to
any Covered Officer on or after March 6, 2013, if and to the extent that (i) the
amount (or vesting) of Incentive Compensation was calculated based upon the
achievement of certain financial results that were subsequently reduced due to a
Restatement, and (ii) the amount (or vesting) of Incentive Compensation that
would have been paid (or, in the case of equity-based compensation, vested) to
the Covered Officer had the financial results been properly reported would have
been lower than the amount actually paid (or, in the case of equity-based
compensation, vested). In the case of equity awards that vested based on the
achievement of financial results that were subsequently reduced, the Board also
may seek to recover gains from the sale or disposition of vested shares
(including shares purchased upon the exercise of options that vested based on
the achievement of financial results). In addition, the Board may to the extent
it deems appropriate determine to cancel outstanding equity awards where the
Board or the Compensation Committee took into account the financial performance
of the Company in granting such awards and the financial results were
subsequently reduced due to such a Restatement. 

D.     Binding Effect of Determinations by Board; Delegation
                   The Board may delegate to the Compensation Committee all
determinations to be made and actions to be taken by the Board under this
Policy. Any determination made by the Board or the Compensation Committee under
this Policy shall be final,

7

--------------------------------------------------------------------------------




binding and conclusive on all parties. 

E.     Limitation on Period for Recoupment
                   The Board may look back over the three-year period prior to
the restatement for the recoupment under Section C of this Policy. 

F.      Sources of Recoupment
                   The Board may seek recoupment from the Covered Officers from
any of the following sources: prior incentive compensation payments; future
payments of incentive compensation; cancellation of outstanding equity awards;
future equity awards; and direct repayment. 

G.    Severability
                   If any provision of this Policy or the application of any
such provision to any Covered Officer shall be adjudicated to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Policy, and the
invalid, illegal or unenforceable provisions shall be deemed amended to the
minimum extent necessary to render any such provision or application
enforceable.


 H.    No Impairment of Other Remedies

                   This Policy does not preclude the Company from taking any
other action to enforce a Covered Officer’s obligations to the Company,
including termination of employment or institution of civil or criminal
proceedings.
                   This Policy is in addition to the requirements of Section 304
of the Sarbanes-Oxley Act of 2002 that are applicable to the Company’s Chief
Executive Officer and Chief Financial Officer.
                   This Policy will be reviewed from time to time, and, if
necessary, amended to comply with new mandates under the Dodd-Frank Wall Street
Reform and Consumer Protection Act.
                   I, the undersigned, have been given a copy of the Catamaran
Executive Incentive Compensation Recoupment Policy prior to the date hereof and
hereby acknowledge that I have read it, understand it and agree to abide by it.



8